ON SUGGESTION OF ERROR.
Appellant filed a suggestion of error in which he urges that even if the evidence showed that appellant was in possession of intoxicating liquor so near to his home place as to be within that which was substantially a part thereof, yet the chancellor by his decree did not adjudge that appellant had the liquor in possession in the manner as above stated but the decree recited only that "the defendant *Page 896 
wilfully, unlawfully and in violation of the order of this Court heretofore made on the 15th day of April, 1946, did have in possession intoxicating liquors" — without stating where. In brief, appellant urges that he was convicted for a general violation of the law rather than as regards the nuisance feature of the injunction.
The opinion of the chancellor was made a part of the record, and in it he stated: "The court finds from the evidence in this case that whiskey was found near the premises of the defendant and was in his possession." But even if the opinion had not so recited, or had not been in the record, we would, in support of the validity of the decree, be obliged to consider that he had so found, since he was acting upon the entire record before him. See the elaborate discussion of this subject in Railroad Co. v. Adams, 81 Miss. 90, at pages 105, 109, 32 So. 937.
Suggestion of error overruled.